Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1668 Filed 12/10/20 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,                             Case Number 18-20183
 v.                                                            Honorable David M. Lawson

 ANDRE LAMAR, JR.,

                   Defendant.
 _____________________________________/

             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        Defendant Andre Lamar has filed a motion asking the Court to reduce his sentence to time

 served under the authority of the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i),

 as amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194,

 5239. Lamar has served approximately 18 months of a 48-month prison sentence for distributing

 controlled substances. He argues that a sentence reduction is justified by his medical conditions

 coupled with the threat of infection with the novel coronavirus in the congregant confinement of a

 prison setting. The government concedes that Lamar has shown extraordinary and compelling

 reasons for release, but it maintains that he would be a threat to public safety if released. Although

 Lamar’s obesity coupled with the threat of a COVID-19 infection may amount to “extraordinary

 and compelling reasons to warrant such a reduction,” as section 3582(c)(1)(A)(i) requires,

 consideration of the factors in 18 U.S.C. § 3553(a) do not favor early release. Because Lamar has

 not demonstrated that immediate release is appropriate or that he qualifies for release under any

 other provision of section 3582(c)(1), the motion will be denied.

                                                   I.

        Defendant Andre Lamar pleaded guilty to one count of conspiracy to distribute cocaine

 and oxycodone, 21 U.S.C. § 846. On March 4, 2019, he was sentenced to 48 months in prison to
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1669 Filed 12/10/20 Page 2 of 10




 be followed by three years of supervised release. Lamar began serving his sentence on October 9,

 2019, but he received credit for the time he served after the Court revoked his bond for violating

 bond conditions by testing positive for opiates. He currently is confined at FCI Morgantown, a

 minimum-security prison in West Virginia that houses around 446 inmates. Lamar presently has

 served approximately 18 months or around 38% of his custodial sentence. Public records of the

 BOP indicate that the defendant is scheduled to be released from prison on October 4, 2022. Lamar

 is 25 years old.

        On June 5, 2020, Lamar submitted an administrative request for compassionate release,

 which the Warden at FCI Morgantown denied on June 15, 2020. On September 1, 2020, Lamar

 filed a pro se motion seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

 by the First Step Act of 2018. The Court appointed counsel, who filed a supplemental brief on

 September 29, 2020.

        On December 4, 2020, Lamar filed a supplemental notice informing the Court about a

 recent coronavirus outbreak at FCI Morgantown. The most recent data disclosed by the BOP

 indicates that there are 120 active coronavirus cases among inmates and nine among staff at the

 Morgantown facility. In addition, five other inmates and six staff members previously were

 diagnosed and now have recovered. FCI Morgantown has not reported any deaths among inmates

 or staff. See https://www.bop.gov/coronavirus/.

                                                II.

        As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

 been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

 3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

 release.” Ibid. “The request may come through a motion in federal court filed by the Director of




                                               -2-
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1670 Filed 12/10/20 Page 3 of 10




 the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

 inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

 of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

 18 U.S.C. § 3582(c)(1)(A)).

        Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

 set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

 compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

 ‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

 3582(c)(1)(A)(i), (ii)). Lamar relies on subparagraph (i) of the statute. Under that provision, the

 Court can order a reduction of a sentence, even to time served, by following a procedure that the

 court of appeals has distilled into three steps.      First, consider whether “extraordinary and

 compelling reasons warrant such a reduction.” Second, determine if the “reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” Third, “consider[] the

 factors set forth in section 3553(a) to the extent that they are applicable.” United States v. Ruffin,

 978 F.3d 1000, 1004-06 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). The Sentencing

 Commission’s policy statement to be considered under step two is found in U.S.S.G. § 1B1.13,

 which simply recites the statute. The commentary adds gloss, which does not have the force of

 law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929 F.3d 317

 (6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force — it serves

 only to interpret the Guidelines’ text, not to replace or modify it”). That has led the court of

 appeals in its evolving guidance on the subject to hold that district courts should dispense with

 step two when the motion for compassionate release comes from a prisoner and not the BOP.




                                                 -3-
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1671 Filed 12/10/20 Page 4 of 10




 United States v. Jones, No. 20-3701, --- F.3d ---, 2020 WL 6817488, at *7 (6th Cir. Nov. 20, 2020)

 (“We now join the majority of district courts and the Second Circuit in holding that the passage of

 the First Step Act rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a

 motion for compassionate release.”) (citing United States v. Brooker, 976 F.3d 228, 234 (2d Cir.

 2020)).

                                                  A.

           Addressing the first element — extraordinary and compelling reasons — Lamar argues that

 his race (African American), gender, status as a former smoker, and pre-existing medical

 conditions consisting of morbid obesity and hypertension render him vulnerable to complications

 from the highly-contagious novel coronavirus. In Jones, the court of appeals noted that a prisoner

 may establish “extraordinary and compelling reasons” warranting early release either where he

 “has COVID-19 (because [the inmate] may suffer from serious long-term health problems and

 potentially may require treatment that he cannot receive [while in custody]), or where he does not

 have COVID-19 (because [other] medical issues put him at risk of contracting the virus).” Id. at

 *2 n.6.

           The government concedes that the request for release has been administratively exhausted

 and that the defendant’s obesity qualifies as a recognized serious medical risk factor. Nevertheless,

 the government argues that, even if the defendant does medically qualify for release, he should not

 be released because of the seriousness of his crime — involving the distribution of large quantities

 of cocaine and pills through a drug trafficking organization.

           The defendant is justifiably concerned about the health risks posed by his incarceration.

 “The COVID-19 virus is highly infectious and can be transmitted easily from person to person.

 COVID-19 fatality rates increase with age and underlying health conditions such as cardiovascular




                                                 -4-
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1672 Filed 12/10/20 Page 5 of 10




 disease, respiratory disease, diabetes, and immune compromise. If contracted, COVID-19 can

 cause severe complications and death. . . . [T]he Centers for Disease Control and Prevention

 (“CDC”) recommends preventative measures to decrease transmission such as physical distancing,

 mask wearing, and increasing focus on personal hygiene such as additional hand washing.” Wilson

 v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). “The COVID-19 pandemic is extraordinary and

 unprecedented in modern times in this nation. It presents a clear and present danger to free society

 for reasons that need no elaboration.” United States v. Ortiz, No. 16-439, 2020 WL 3640582, at

 *2 (S.D.N.Y. July 6, 2020).

        Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

 COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

 contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

 the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

 in pretrial or presentencing custody and, in more limited instances, the compassionate release of

 high-risk inmates serving federal sentences.” Ortiz, 2020 WL 3640582, at *2 (collecting cases;

 footnotes omitted).

        It is widely recognized and publicly acknowledged that persons with certain personal

 characteristics face an increased risk of severe consequences from potential COVID-19 infection.

 United States v. Lassister, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk

 factors include age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease;

 obesity; diabetes; liver disease; and a compromised immune system.”) (citing Coronavirus Disease

 2019 (COVID-19), People Who Are At Risk for Severe Illness, Centers for Disease Control &

 Prevention (June 25, 2020), https://bit.ly/2WBcB16).




                                                 -5-
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1673 Filed 12/10/20 Page 6 of 10




          The government concedes that Lamar is morbidly obese. Lamar stands at about 5’9” and

 his weight has ranged from 375 (most recently) to 450 pounds in April 2019, meaning that his

 body mass index (BMI) ranged from 55 to 66 throughout his incarceration. The CDC’s guidelines

 advise that individuals who are severely obese (BMI of 40 or greater) are among those with the

 “strongest and most consistent evidence” of severe illness from COVID-19. Scientific Evidence

 for Conditions that Increase Risk of Severe Illness, Ctrs. for Disease Control and Prevention (Oct

 6, 2020), https://bit.ly/34aDRY6.

          The government disagrees that Lamar’s other purported conditions — including his race

 and gender are sufficient to establish extraordinary and compelling circumstances justifying early

 release. The connection between the alleged conditions and serve illness from COVID-19 is less

 clear.

          First, the defendant’s race and gender do not amount to an extraordinary and compelling

 reason for his compassionate release. “Unfortunately, it is true that the rates of death and

 hospitalization from COVID-19 among African Americans is much higher than that among the

 general population.” United States v. Harris, 2020 WL 4788027, at * 3 (E.D. Mich. Aug. 18,

 2020) (citing Tiffany Ford, Sarah Reber, and Richard V. Reeves, Race Gaps in COVID-19 Deaths

 Are      Even     Bigger     Than     They     Appear,      Brookings,     June     16,     2020,

 https://www.brookings.edu/blog/up-front/2020/06/16/race-gaps-in-covid-19-deaths-are-even-

 bigger-than-they-appear). “However, so far as is currently understood, that difference most

 probably owes to ‘[l]ong-standing systemic health and social inequities.’” Ibid. (citing Ctrs. for

 Disease Control and Prevention, COVID-19 in Racial and Ethnic Minority Grps., July 24, 2020

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnicminorities.




                                               -6-
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1674 Filed 12/10/20 Page 7 of 10




 html). The CDC does not consider age or race to be factors that definitively increase one’s risk of

 severe complications from COVID-19 related illness.

        Second, it is unclear how much of a role the defendant’s hypertension may play. The CDC

 states that individuals with hypertension “might be at an increased risk for severe illness from

 COVID-19.” People with Certain Medical Conditions, supra (emphasis added). “Drilling down,

 though, that condition is grouped with ‘serious heart conditions’ that predispose a person to higher

 risks of complications. Also included are ‘heart failure, coronary artery disease, congenital heart

 disease, cardiomyopathies, and pulmonary hypertension.’” United States v. Watkins, 2020 WL

 5035111, at *4 (E.D. Mich. Aug. 11, 2020) (Lawson, J) (quoting People with Certain Medical

 Conditions, supra). Although the defendant has been diagnosed with hypertension, he does not

 appear to suffer from pulmonary hypertension or any other types of heart disease.

        Third, the same is true for the defendant’s former status as a smoker. The CDC advises

 that people who smoke or have a history of smoking “are at an increased risk of severe illness”

 from COVID-19. People with Certain Medical Conditions, supra. Although Lamar’s medical

 records reflect that he used to smoke, no details are provided about his smoking history, nor,

 according to the government, is he currently allowed to smoke inside FCI Morgantown.

        Nevertheless, in light of medical evidence that morbid obesity poses a heightened risk for

 severe complications from COVID-19, the government agrees that Lamar has satisfied the first

 eligibility threshold for compassionate release during the pandemic.

                                                 B.

        Although the defendant has made a satisfactory showing of extraordinary and compelling

 medical risk, early release is not justified in this case because the relevant 3553(a) factors weigh

 decidedly against discharging him into the community.




                                                -7-
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1675 Filed 12/10/20 Page 8 of 10




        The government insists that compliance with the Sentencing Commission’s policy

 statement on compassionate release is mandatory, pointing to one line in section 1B1.13 that

 requires the prisoner to prove lack of dangerousness. That argument is a dead letter after the Sixth

 Circuit’s decision in Jones, 2020 WL 6817488 at *7 (“Until the Sentencing Commission updates

 § 1B1.13 to reflect the First Step Act, district courts have full discretion in the interim to determine

 whether an ‘extraordinary and compelling’ reason justifies compassionate release when an

 imprisoned person files a § 3582(c)(1)(A) motion.”).

        That is not to say that dangerousness is irrelevant. It is a factor incorporated in section

 3553(a), which must be “consider[ed]” before release for extraordinary and compelling reasons

 may be allowed. See 18 U.S.C. § 3553(a)(2)(C) (requiring a sentencing court to consider “the

 need . . . to protect the public from further crimes of the defendant”). And any sentence reduction

 also must account for “the seriousness of the offense,” the need “to promote respect for the law,”

 and “afford adequate deterrence to criminal conduct.” Id. § (2)(A), (C). These factors are to be

 considered together with the prisoner’s circumstances to arrive at a conclusion that they are

 sufficiently extraordinary and compelling to justify a sentence reduction.

        Lamar’s crime is serious. He played a key leadership role in a significant drug trafficking

 conspiracy, coordinating the distribution of 100-400 kilograms of controlled substances, which

 included cocaine and opiates. He possessed firearms throughout the conspiracy and maintained

 multiple premises to evade police.

        The Court determined at the time of sentencing that the 48-month prison sentence was

 necessary to achieve the goals of sentencing Congress identified in 18 U.S.C. § 3553(a), and one

 of those goals — protection of the public — was paramount in this case. The defendant’s prison




                                                  -8-
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1676 Filed 12/10/20 Page 9 of 10




 conduct validates that concern. He has been disciplined five times in the last 18 months, most

 recently less than a month ago.

        The BOP designated the defendant a medium recidivism risk. Lamar has the following

 disciplinary record:

       April 2019: refusing to obey order (Lamar claims he was unable to make it to his
        cell before the doors closed due to his physical limitations);

       February 2020: possessing a hazardous tool (two cellphones) (Lamar claims that
        one did not work, and that he got the phones to see his newborn son by video call);

       May 2020: possessing razors in his cell (Lamar claims that he forgot to return a
        BOP-provided shaving razor);

       September 2020: failing to follow safety regulations and refusing to obey an order
        (Lamar claims he felt winded and needed water after working out, so we went to
        retrieve his water bottle. But he received a citation for not wearing a mask that was
        in his hand).

 He also has a pending disciplinary action from October 8, 2020, for being insolent to staff

 members. Lamar contends this was a misunderstanding; he maintains that, while standing in the

 hallway, a fellow inmate showed him a magazine with a picture of a woman, the physique of whom

 Lamar crudely complimented. An officer asked what he said, he repeated it, and the inquiring

 officer thought Lamar was talking about a female officer, which Lamar denies.

        Although Lamar offers explanations for his checkered disciplinary record, it does not alter

 the historical fact that the Court plainly imposed a sentence that was not greater than necessary to

 achieve congressional goals. Reducing that sentence by nearly two-thirds of the original custodial

 term certainly would not promote respect for the law or provide a just punishment for the

 defendant’s crime. Nor would it serve as a significant deterrent to others; to the contrary, it

 severely would undermine the goals of both specific and general deterrence, which is of particular




                                                -9-
Case 2:18-cr-20183-DML-EAS ECF No. 255, PageID.1677 Filed 12/10/20 Page 10 of 10




 concern with a defendant who has demonstrated his enterprising resourcefulness in flouting the

 law.

        Consideration of the factors in 18 U.S.C. § 3553(a) weighs heavily in this case against

 granting any reduction in sentence, and those factors foreclose relief, even in light of the massive

 outbreak of COVID-19 at FCI Morgantown. The defendant is a young man, and aside from his

 obesity is in relatively good health. His obesity puts him at risk, to be sure. But his conduct both

 leading to his indictment and afterward in prison cast grave doubt on his inclination to be law

 abiding and conform to the norms of society. On similar facts, notwithstanding an inmate’s

 demonstration of elevated medical risk, federal courts readily have denied compassionate release

 motions by defendants who were convicted of serious drug crimes and had served only small

 portions of their sentences. E.g., United States v. Benge, No. 12-59, 2020 WL 5845892, at *4

 (E.D. Ky. Oct. 1, 2020) (“Given the gravity of Benge’s drug offense and that he has only served a

 fraction of his 240-month sentence, release is not appropriate. Further, Benge’s drug trafficking

 offense suggests that he poses a continued danger to the safety of the community.”).

                                                 III.

        Lamar has exhausted his administrative remedies, but he has not demonstrated that

 compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.

        Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

 No. 198) is DENIED.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge
 Dated: December 10, 2020




                                                - 10 -
